MEMORANDUM **
Armen Petrosian, a native and citizen of Armenia, petitions for review of an order of the Board of Immigration Appeals (“BIA”) affirming an Immigration Judge’s denial of his applications for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”).
We lack jurisdiction to review the BIA’s determination that Petrosian is statutorily ineligible for asylum based on the one-year time bar. See Ramadan v. Gonzales, 427 F.3d 1218, 1221-22 (9th Cir.2005).
We have jurisdiction under 8 U.S.C. § 1252 over Petrosian’s withholding of removal claim. Reviewing for substantial evidence, Kaur v. Ashcroft, 379 F.3d 876, 884 (9th Cir.2004), we deny the claim.
Substantial evidence supports the denial of withholding of removal because Petrosian did not establish that it is more likely than not that he will be persecuted in Armenia. See Hoxha v. Ashcroft, 319 F.3d 1179, 1185 (9th Cir.2003).
*515Petrosian has waived his claim for protection under CAT by failing to raise any arguments in his opening brief challenging the denial of this claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DISMISSED in part, and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.